Opinion by
Rice, P. J.,
The first three assignments of error raise a question as to the construction of the 1st section of the Act of May 10, 1893, P. L. 38, which reads as follows: “Be it enacted, etc., that any person or persons representing or advertising himself. or *142themselves as the agent or agents of any insurance company of any other state or government, which has not complied with the laws of this state, by poster, circular letter, or any other way or manner, shall he deemed to he guilty of a misdemeanor, and upon conviction, shall be sentenced to pay a fine of not more than one thousand dollars at the discretion of the court.”
It is undisputed that the defendant stated to divers persons who held policies of the Old Wayne Mutual Life Association of Indianapolis, Indiana,- and who had previously notified the company of their claim for losses, that he was the adjuster of that company, and had authority to adjust and settle claims against the same. It also appears that he compromised and paid some of these claims, and took up the policies. He made no other representations and did not, in any other way, advertise himself as an insurance agent.
The question is whether this, without more, constituted an offense wi thin the true spirit and intent of the act above quoted.
In considering tins question, we assume that one having the authority the defendant represented he had is, in law, an agent of the company in the particular matter referred to in the representation, but we cannot agree that this concession precludes further inquiry into the intent of the legislature.
It is to he observed that the falsity of the representation is not an essential, nor is it alleged in the present case. The crime may he committed by one who is authorized by the company to act for it.
Nor is it necessary to prove the actual transaction of business bjr one who advertises himself as an agent.
So that, if the defendant was indictable at all, Iris offense was complete, when, pursuant to notice of loss, he appeared upon the ground and represented to these policy holders that he was authorized by the company to adjust and settle their claims.
It so happens that these policies were delivered in this state, and that the company had not complied with our laws. But if the construction of the act contended for by the commonwealth’s counsel be correct, the fact that the policies were issued in violation of our laws to citizens of Pennsylvania, does not affect the question. Indeed, in their view, it might be said in general terms, that the subject-matter of the asserted *143agency is wholly immaterial. It might relate to the compromise and payment of any valid claim against the company, to the negotiation of a loan to the company, or to any transaction whatever, whether it involved the doing of business in the commonwealth within the meaning of our laws or not.
But no statute has made it unlawful for a foreign insurance company, which has not complied with our laws, to pay claims upon policies issued by it. On the contrary, it is not permitted to set up its own dereliction as a defense: Swan v. Watertown Fire Insurance Co., 96 Pa. 37; Watertown Fire Ins. Co. v. Simons, 96 Pa. 520; Hoge v. Ins. Co., 138 Pa. 66. And if it cannot urge this as a defense then, clearly, it must have the right to adjust and satisfy the claim for such sum as the policy holder is willing to take and it is willing to give.
Moreover, the thing which the defendant represented he had authority to do is not prohibited. The prohibited acts are “ the paying, or receiving, or forwarding any premiums, applications for insurance, or in any manner securing, helping, or aiding in the placing of any insurance, or effecting any contracts of insurance,” etc. The defendant did none of these things, nor did he represent that he was an agent with reference to any of these matters. We have then this anomalous condition of things- — that a man may be convicted of a crime for representing truly that he is authorized by the company to act for it in a transaction which neither as to the principal nor as to the agent is unlawful. We need not discuss the power of the legislature to enact a law which will make this possible, but before assuming that they intended it to have that effect, other considerations besides the mere lexical meanings of the words “ agent ” and “ represent,” taken in their broadest and most comprehensive sense, ought to be looked at. The context shows that the persons referred to are those who advertise themselves as insurance agents, a description which aptly applies to those who in some way, are instrumental in forwarding the business of insurance, but which in popular understanding, would not be supposed to apply to one specially selected, as, for example, a reputable attorney, to adjust and settle particular losses. Such persons do not ordinarily advertise their agency. Again, the statute is part of a system of laws enacted to prevent foreign insurance companies, which have not complied with the condi*144tions prescribed by the legislature, from carrying on their business within this commonwealth. It is to be construed with reference to the object of the legislation, of which it forms a part, otherwise, we shall reach results which we are sure the legislature never contemplated.
The demand for judicial construction is quite as imperative as it was when the act of 1887 came to be applied. Words were there used which by a literal interpretation would have made it a misdemeanor for an owner to make a single contract of insurance with a^ foreign company upon his own property. It was held, however, upon a consideration of the contest, the prior legislation of which the statute formed a part, and the effects and consequences of a strictly literal interpretation that the act was intended to be confined to persons who act as agents or solicitors for foreign companies, or as brokers or agents for parties seeking insurance: Com. v. Biddle, 139 Pa. 605. Upon similar principles we conclude that when the legislature made it a misdemeanor “for any person to represent or advertise himself as the agent of an unauthorized .... insurance company” (we quote from the title), they had in view one representing himself to the public, or advertising himself as an agent for the company in some “unauthorized” matter — in some matter which the law prohibited the company or an insurance agent to do. It follows that the defendant’s first point should have been affirmed.
The judgment is reversed and it is ordered that the defendant go without day.